United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                            August 8, 2007
                  FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 07-50037
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ADRIAN ALEJANDRO SOLIS-ARZAGA

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                         USDC No. 3:06-CR-1025-2


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
     Appealing the Judgment in a Criminal Case, Adrian Alejandro Solis-
Arzaga raises arguments that are foreclosed by United States v. Slaughter, 238
F.3d 580, 582-84 (5th Cir. 2000), which held that Apprendi v. New Jersey, 530
U.S. 466 (2000), did not render 21 U.S.C. § 841 unconstitutional.             The
Government's motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.